United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-3798
                      ___________________________

                              Wallace A. Gardner,

                     lllllllllllllllllllll Plaintiff - Appellant,

                                         v.

   William Straughn, Warden, Maximum Security Unit, ADC; Steve Outlaw,
Assistant Warden, Maximum Security Unit, ADC; Barbara Mathews-Gardner, Lt.,
  Maximum Security Unit, ADC; Richard Clark, Sgt., Maximum Security Unit,
 ADC; Wernetha Lyons, Sgt., Maximum Security Unit, ADC; Angela Kennedy,
  CO-II, Maximum Security Unit, ADC; Nicola Kelly, Sgt., Maximum Security
 Unit, ADC; Lance L. Hall, Lt., Maximum Security Unit, ADC; Keith Crocket,
Sgt., Maximum Security Unit, ADC; Michael Lowery, CO-II, Maximum Security
               Unit, ADC; Christopher Griffith; Connie Jenkins,

                   lllllllllllllllllllll Defendants - Appellees.
                                    ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                            Submitted: June 5, 2015
                             Filed: July 28, 2015
                                [Unpublished]
                                ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.
      Arkansas inmate Wallace Gardner appeals the district court’s adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Upon careful de novo review, see
Crain v. Bd. of Police Comm’rs, 920 F.2d 1402, 1405-06 (8th Cir. 1990), we affirm
in part, vacate in part, and remand this case to the district court for further
proceedings.

       Gardner’s verified complaint, as amended, named numerous Arkansas
Department of Correction officials in their individual and official capacities, and
asserted (1) a conditions-of-confinement deliberate-indifference claim related to his
placement in a cell that allegedly was hazardous to his health and caused him severe
medical problems, due to a previous fire in the cell; and (2) a due process claim based
on allegations that, for sixteen days, he was confined in the same hazardous cell as
punitive segregation, despite the fact that punitive segregation was no longer
justified.

       Defendants moved for summary judgment, and the evidence in the record
indicated, among other things, that a fire had occurred in the cell, as Gardner alleged;
that another inmate who had been placed in the cell after the fire but before Gardner’s
placement experienced and complained of breathing and eye problems while in the
cell; that defendants Nicola Kelly and Keith Crocket were involved in thereafter
placing Gardner in the cell; and that Gardner also experienced and complained of
breathing and eye problems while in the cell. The district court granted defendants
summary judgment, concluding that Gardner’s official-capacity claims were barred
by sovereign immunity, and that res judicata applied to his claims in light of a prior
decision of the Arkansas Claims Commission, dismissing an administrative complaint
Gardner had filed against the State of Arkansas.

      We agree with the district court that Gardner’s official-capacity claims against
defendants were barred by sovereign immunity. See Kentucky v. Graham, 473 U.S.
159, 165-66 (1985); Murphy v. Arkansas, 127 F.3d 750, 754 (8th Cir. 1997). As to

                                          -2-
Gardner’s individual-capacity claims, however, we conclude that the district court’s
application of res judicata was incorrect, in light of this court’s recent decision in
Smith v. Johnson, 779 F.3d 867 (8th Cir. 2015). Therefore, we reverse the dismissal
of the individual-capacity claims and remand for the district court to consider
alternative grounds advanced by the defendants in support of their motion for
summary judgment.

       Accordingly, we affirm in part, vacate in part, and remand the case to the
district court for further proceedings consistent with this opinion.
                         ______________________________




                                         -3-